   0:20-cv-00867-JMC-PJG            Date Filed 04/30/21     Entry Number 99        Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

 Vickie J. McCree, As Personal Representative          Civil Action No. 0:20-CV-00867-JMC-PJG
 of the Estate of Ariane L. McCree,

                   Plaintiff,
 vs.                                                      CONSENT CONFIDENTIALITY
                                                                   ORDER
 Chester Police Department; City of Chester;
 Nicholas A. Harris, in his individual capacity;
 Justin M. Baker, in his individual capacity;
 Walmart Inc.; and Wal-Mart Stores East, L.P.,

                   Defendants.

       Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated that

certain discovery material is and should be treated as confidential, and have agreed to the terms of

this order; accordingly, it is this 30th day of April, 2021, ORDERED:

       1.      Scope. All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this

Order concerning confidential information as set forth below.

       2.      Form and Timing of Designation. Confidential documents shall be so designated

by placing or affixing the word “CONFIDENTIAL” on the document in a manner which will not

interfere with the legibility of the document and which will permit complete removal of the

confidential designation.       Documents shall be designated CONFIDENTIAL prior to, or

contemporaneously with, the production or disclosure of the documents except for documents

produced for inspection under the “Reading Room” provisions set forth in paragraph 4 below.

Inadvertent or unintentional production of documents without prior designation as confidential

shall not be deemed a waiver, in whole or in part, of the right to designate documents as

                                                   1
    0:20-cv-00867-JMC-PJG           Date Filed 04/30/21       Entry Number 99        Page 2 of 9




confidential as otherwise allowed by this Order.

       3.      Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney 1 who has, in good

faith, determined that the documents contain information protected from disclosure by statute,

sensitive personal information, trade secrets, or confidential research, development, or commercial

information. The certification shall be made concurrently with the disclosure of the documents,

using the form attached hereto at Attachment A which shall be executed subject to the standards

of Rule 11 of the Federal Rules of Civil Procedure. Information or documents which are available

in the public sector may not be designated as confidential.

       4.      Reading Room. In order to facilitate timely disclosure of large numbers of

documents which may contain confidential documents, but which have not yet been reviewed and

marked, the following “Reading Room” provisions may be utilized.

       a.      Documents may be produced for review at a party’s facility or other controlled

       location (“Reading Room”), prior to designation as confidential. After review of these

       documents, the party seeking discovery may specify those for which further production is

       requested. The producing party shall then copy the requested documents for production.

       To the extent any of the requested documents warrant a CONFIDENTIAL designation, the

       copies shall be so marked prior to further production.

       b.      Unless otherwise agreed or ordered, copies of Reading Room documents shall be

       requested within twenty days of review in the Reading Room and shall be produced within




1
  The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be
admitted to the Bar of at least one state but need not be admitted to practice in the District of South
Carolina and need not apply for pro hac vice admission. By signing the certification, counsel
submits to the jurisdiction of this court in regard to the certification.
                                                   2
   0:20-cv-00867-JMC-PJG           Date Filed 04/30/21       Entry Number 99         Page 3 of 9




       thirty days after the request is made.

       c.      The producing party shall maintain a log of persons who have reviewed documents

       in the Reading Room and the dates and time of their presence.

       d.      The production of documents for review within the confines of a Reading Room

       shall not be deemed a waiver of any claim of confidentiality, so long as the reviewing

       parties are advised that the Reading Room production is pursuant to this provision and that

       the Reading Room may contain confidential materials which have not yet been marked as

       confidential.

       e.      Until such time as further production is made of documents reviewed in a Reading

       Room, the reviewing party shall treat all material reviewed as if it was marked

       CONFIDENTIAL at the time reviewed.

       5.      Depositions.     Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

       6.      Protection of Confidential Material.

       a.      General Protections. Documents designated CONFIDENTIAL under this Order

       shall not be used or disclosed by the parties or counsel for the parties or any other persons

       identified below (¶ 6.b.) for any purposes whatsoever other than preparing for and

       conducting the litigation in which the documents were disclosed (including any appeal of

       that litigation). The parties shall not disclose documents designated as confidential to

       putative class members not named as plaintiffs in putative class litigation unless and until

       one or more classes have been certified.

       b.      Limited Third Party Disclosures. The parties and counsel for the parties shall



                                                  3
    0:20-cv-00867-JMC-PJG         Date Filed 04/30/21         Entry Number 99       Page 4 of 9




       not disclose or permit the disclosure of any documents designated CONFIDENTIAL under

       the terms of this Order to any other person or entity except as set forth in subparagraphs

       (1)-(5) below, and then only after the person to whom disclosure is to be made has executed

       an acknowledgment (in the form set forth at Attachment B hereto), that he or she has read

       and understands the terms of this Order and is bound by it. Subject to these requirements,

       the following categories of persons may be allowed to review documents which have been

       designated CONFIDENTIAL pursuant to this Order:

              (1)     counsel and employees of counsel for the parties who have responsibility

              for the preparation and trial of the lawsuit;

              (2)     parties and employees of a party to this Order but only to the extent counsel

              shall certify that the specifically named individual party or employee’s assistance

              is necessary to the conduct of the litigation in which the information is disclosed 2;

              (3)     court reporters engaged for depositions and those persons, if any,

              specifically engaged for the limited purpose of making photocopies of documents;

              (4)     consultants, investigators, or experts (hereinafter referred to collectively as

              “experts”) employed by the parties or counsel for the parties to assist in the

              preparation and trial of the lawsuit; and

              (5)     other persons only upon consent of the producing party or upon order of the

              court and on such conditions as are agreed to or ordered.

       c.     Control of Documents. Counsel for the parties shall take reasonable efforts to




2
  At or prior to the time such party or employee completes his or her acknowledgment of review
of this Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a
certification in the form shown at Attachment C hereto. Counsel shall retain the certification
together with the form signed by the party or employee.
                                                 4
0:20-cv-00867-JMC-PJG          Date Filed 04/30/21      Entry Number 99        Page 5 of 9




   prevent unauthorized disclosure of documents designated as Confidential pursuant to the

   terms of this order. Counsel shall maintain a record of those persons, including employees

   of counsel, who have reviewed or been given access to the documents along with the

   originals of the forms signed by those persons acknowledging their obligations under this

   Order.

   d.       Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

   referred to collectively as “copies”), of documents designated as Confidential under this

   Order or any portion of such a document, shall be immediately affixed with the designation

   “CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall

   be afforded the full protection of this Order.

   7.       Clawback Provisions

   a.       The production of privileged or work-product protected documents, electronically

   stored information (ESI) or information, whether inadvertent or otherwise, is not a waiver

   of the privilege or protection from discovery in this case or in any other federal or state

   proceeding.

   b.        This Order shall be interpreted to provide the maximum protection allowed by

   Federal Rule of Evidence (FRE) 502(d) and shall be enforceable and granted full faith and

   credit in all other state and federal proceedings by 28 U.S. Code § 1738. In the event of

   any subsequent conflict of law, the law that is most protective of privilege and work product

   shall apply.

   c.        Nothing contained herein is intended to or shall serve to limit a party’s right to

   conduct a review of documents, ESI or information (including metadata) for relevance,




                                             5
   0:20-cv-00867-JMC-PJG            Date Filed 04/30/21       Entry Number 99        Page 6 of 9




       responsiveness and/or segregation of privileged and/or protected information before

       production.

       d.         If the receiving party has reason to believe that a produced document or other

       information may reasonably be subject to a claim of privilege, then the receiving party shall

       immediately sequester the document or information, cease using the document or

       information and cease using any work product containing the information, and shall inform

       the producing party of the beginning BATES number of the document or, if no BATES

       number is available, shall otherwise inform the producing party of the information.

       e.      A producing party must give written notice to any receiving party asserting a claim

       of privilege, work-product protection, or other ground for reclaiming documents or

       information (a “clawback request”). After a clawback request is received, the receiving

       party shall immediately sequester the document (if not already sequestered) and shall not

       review or use that document, or any work product containing information taken from that

       document, for any purpose. The parties shall meet and confer regarding any clawback

       request.

       8.      Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate action

to insure that the documents receive proper protection from public disclosure including: (1) filing

a redacted document with the consent of the party who designated the document as confidential;

(2) where appropriate (e.g. in relation to discovery and evidentiary motions), submitting the

documents solely for in camera review; or (3) where the preceding measures are not adequate,

seeking permission to file the document under seal pursuant to the procedural steps set forth in

Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the relevant



                                                  6
   0:20-cv-00867-JMC-PJG            Date Filed 04/30/21      Entry Number 99        Page 7 of 9




jurisdiction.   Absent extraordinary circumstances making prior consultation impractical or

inappropriate, the party seeking to submit the document to the court shall first consult with counsel

for the party who designated the document as confidential to determine if some measure less

restrictive than filing the document under seal may serve to provide adequate protection. This

duty exists irrespective of the duty to consult on the underlying motion. Nothing in this Order

shall be construed as a prior directive to the Clerk of Court to allow any document be filed under

seal. The parties understand that documents may be filed under seal only with the permission of

the court after proper motion pursuant to Local Civil Rule 5.03.

        9.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

        10.     Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge. The following procedures shall apply to any such challenge.

        a.      The burden of proving the necessity of a confidential designation remains with the

        party asserting confidentiality.

        b.      A party who contends that documents designated CONFIDENTIAL are not entitled

        to confidential treatment shall give written notice to the party who affixed the designation

        of the specific basis for the challenge. The party who so designated the documents shall

        have fifteen (15) days from service of the written notice to determine if the dispute can be

        resolved without judicial intervention and, if not, to move for an Order confirming the

        confidential designation.

        c.      Notwithstanding any challenge to the designation of documents as confidential, all

        material previously designated CONFIDENTIAL shall continue to be treated as subject to



                                                 7
0:20-cv-00867-JMC-PJG             Date Filed 04/30/21      Entry Number 99         Page 8 of 9




   the full protections of this Order until one of the following occurs:

           (1)     the party who claims that the documents are confidential withdraws such

           designation in writing;

           (2)     the party who claims that the documents are confidential fails to move

           timely for an Order designating the documents as confidential as set forth in

           paragraph 9.b. above; or

           (3)     the court rules that the documents should no longer be designated as

           confidential information.

   d.      Challenges to the confidentiality of documents may be made at any time and are

   not waived by the failure to raise the challenge at the time of initial disclosure or

   designation.

   11.     Treatment on Conclusion of Litigation.

   a.      Order Remains in Effect. All provisions of this Order restricting the use of

   documents designated CONFIDENTIAL shall continue to be binding after the conclusion

   of      the       litigation        unless       otherwise        agreed        or       ordered.

   b.      Return of CONFIDENTIAL Documents. Within thirty (30) days after the

   conclusion of the litigation, including conclusion of any appeal, all documents treated as

   confidential under this Order, including copies as defined above (¶6.d.) shall be returned

   to the producing party upon demand unless: (1) the document has been entered as evidence

   or filed (unless introduced or filed under seal); (2) the parties stipulate to destruction in lieu

   of return; or (3) as to documents containing the notations, summations, or other mental

   impressions of the receiving party, that party elects destruction. Notwithstanding the above

   requirements to return or destroy documents, counsel may retain attorney work product



                                                8
   0:20-cv-00867-JMC-PJG           Date Filed 04/30/21      Entry Number 99        Page 9 of 9




       including an index which refers or relates to information designated CONFIDENTIAL so

       long as that work product does not duplicate verbatim substantial portions of the text of

       confidential documents. This work product continues to be confidential under the terms

       of this Order. An attorney may use his or her work product in a subsequent litigation

       provided that its use does not disclose the confidential documents.

       12.     Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be heard

on the proposed modification.

       13.     No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific ruling

shall have been made.

       14.     Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective clients.

       IT IS SO ORDERED.




                                              __________________________________________
April 30, 2021                                Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




                                                 9
